COOK, Senior Judge,
dissenting:
I do not concur.
I find that appellant’s guilty plea was predicated on a substantial misunderstanding as to the maximum punishment to which he was subjected and therefore would hold that his plea was improvident. United States v. Harden, 24 U.S.C.M.A. 76, 51 C.M.R. 249, 1 M.J. 258 (1976). While an inquiry posed to appellant by the judge at trial might have elicited a response clearly indicating that appellant was willing to plead guilty regardless of the ultimate decision as to the legal maximum sentence (see United States v. Frangoules, 24 U.S.C.M.A. 318, 52 C.M.R. 29, 1 M.J. 467 (1976); United States v. Harden, supra; United States v. Kleinhans, 14 U.S.C.M.A. 496, 34 C.M.R. 276 (1964)), no such colloquy occurred in this case. The exchange between counsel and appellant quoted by the majority in footnote four is not, in my view, of sufficient preciseness and clarity to permit me to conclude that appellant would have waived his constitutional right to plead not guilty had he known the actual maximum confinement was less than half of that which he had been informed.
Consequently, I would reverse and authorize a rehearing.